Citation Nr: 0115709	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.

(The issue of entitlement to service connection for cause of 
the veteran's death is the subject of a separate decision of 
the Board.)



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945 and from October 1946 to September 1962.  The 
veteran died in April 1999 and the claimant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in April 1999.

2.  The claimant's countable income consists of $687 in 
monthly income from Civil Service retirement, $405 in monthly 
income from Social Security Administration (SSA) benefits, 
and $537 in dividend and interest income.  The claimant also 
reported $126,755 in stocks, bonds, and bank deposits.

3.  The claimant reported $3450 in final expenses for the 
veteran as well as $45 in monthly deductions for Medicare.

4.  The claimant's annualized countable income exceeds the 
maximum annual income for improved death pension benefits for 
a surviving spouse.



CONCLUSION OF LAW

The claimant's total family income is a bar to improved death 
pension benefits.  38 U.S.C.A. §§ 1503, 1541, 5312 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.23, 3.24, 3.271, 3.272, 3.273 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the law pertaining to the 
duty to assist and notice provision was revised during the 
pendency of this appeal.  Here, the Board finds that the RO 
has met its duty to assist the claimant in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case issued during the pendency of 
the appeal, the claimant and her representative were given 
notice of the information or lay evidence necessary to 
substantiate the claim.  The claimant has provided her income 
and expense information.  

The Board notes that the veteran's widow contends that she 
needs financial assistance as she cannot pay her bills and 
that she lost military and VA benefits at the time of the 
veteran's death.

A death certificate shows that the veteran died in April 
1999.  In June 1999, the claimant submitted a claim for VA 
death pension benefits.  Evidence of record reveals that the 
claimant and the veteran were married in December 1945.   
According to the claimant, she had approximately $70,000 in 
stocks, bonds, and bank deposits, and received monthly income 
of $670 from Civil Service retirement, $443.40 monthly from 
SSA less $45.40 for Medicare, and $3588 in annual income in 
dividends and interest.  Subsequently, in August 1999, the 
claimant submitted an Eligibility Verification Report (EVR) 
showing $126,255 in stocks and bonds, $500 in bank deposits, 
$394 in monthly income from SSA, $671 in monthly income from 
Civil Service retirement, and $537 monthly income from 
dividends and interest. She also reported $45 in monthly 
Medicare costs which she had already deducted from her Social 
Security income and payment of $3450 for the veteran's last 
expenses.  Deducting the payment of the veteran's last 
expenses, the claimant's total income for 1999 was 
approximately $15,700.  The claimant did not report any 
medical expenses.  By a November 1999 letter, the RO informed 
the claimant that her countable annual income exceeded the 
applicable VA income limitation of $5,884 for a surviving 
spouse for the purposes of improved VA death pension 
benefits.  (The Board notes that the RO indicated that the 
claimant's income was approximately $29,100 for 1999; 
however, the RO appeared use income that the claimant 
reported twice to calculate this income.)

In a November 1999 EVR, the claimant reported income of $405 
per month from SSA, $687 per month from Civil Service 
retirement, $537 per month from dividends and interest as 
well as $126,255 in stocks and bonds and $500 in bank 
deposits.  The Board notes that the claimant's total monthly 
income was $1629.  She did not report any medical expenses, 
but reported living expenses totaling approximately $1142.   

Improved pension is a monthly benefit payable by the VA to a 
surviving spouse of the veteran for nonservice-connected 
death.  Among other requirements, the benefit may be paid 
only if annual income is not in excess of the maximum annual 
pension rate which is established each year.  38 U.S.C.A. §§ 
1503, 1541, 5312 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 
3.272, 3.273 (2000).  In determining annual income, all 
payments of any kind or from any source shall be counted as 
income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 
3.271 (2000). 

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2000).  The claimant filed 
her claim for death pension in August 1999.  Effective 
December 1, 1998, the maximum annual rate of improved death 
pension for a surviving spouse $5884.  Effective December 
1999, the maximum annual rate was $6026.  38 U.S.C.A. §§ 
1541, 5312; 38 C.F.R. § 3.23.

Upon review, the Board notes that based on the income 
statements submitted by the claimant, her annual income for 
1999 less the veteran's final expenses was more than $15,000.  
Other than the veteran's last expenses and the Medicare 
deductions, the claimant did not submit any other medical 
expenses.  Moreover, in August 1999, the claim reported that 
she had over $126,255 in stocks and bonds.  The Board notes 
that under the applicable law and regulations, a pension 
payable to a claimant shall be denied or discontinued when 
the corpus of the estate is such that under all the 
circumstances, including consideration of the annual income 
of the claimant, it is reasonable that some part of the 
corpus of the estate be consumed for the claimant's 
maintenance.  38 U.S.C.A. § 1522(a) (West 1991); 38 C.F.R. § 
3.274(c) (2000).   

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, given the 
total annual countable income of more than $15,000, it is 
clear that the claimant has exceeded the income limitation 
for death pension for a surviving spouse.  Thus, the claim 
must be denied due to excessive income.

Accordingly, as the record does not disclose any dispute as 
to the facts by which the appeal is to be decided in the 
present case, entitlement to VA improved death pension 
benefits is precluded by law and the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

As the countable annual income of the surviving spouse is 
excessive for payment of VA improved death pension, the 
appeal is denied.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

